In an action for specific performance of an escrow agreement and for judgment directing defendant to deliver to plaintiffs certain instruments and moneys constituting the purchase price of a parcel of real property, judgment dismissing the complaint on the merits modified on the facts by striking from the first decretal paragraph everything following the words “ the complaint ” and inserting in place thereof the words “ without prejudice and without costs ”; and by striking out the second decretal paragraph. As so modified, the judgment is unanimously affirmed, without costs. It is possible that there may be other credible evidence available. Present — Lewis, P. J., Hagarty, Carswell, Aldrich and Nolan, JJ.